Order filed March 19, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01030-CV
                                   ____________

                          ANTONIO DUDLEY, Appellant

                                        V.

 AMY KIEL, JESSICA KUHRE, JOEL BUTLER, AND ANDREW SMITH,
                            Appellees


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-51073

                                   ORDER

      Appellant’s brief was due February 25, 2019. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before April 3, 2019, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM